Appeals by the defendant from two judgments of the Supreme Court, Suffolk County, both rendered November 17, 1978, one convicting him of attempted arson in the third degree, the other convicting him of attempted criminal usury in the first degree, both upon his pleas of guilty, and imposing sentences. Judgments affirmed. The record does not support the defendant’s contention, raised for the first time on appeal, that he was entrapped into committing the offenses charged. Moreover, the defense of entrapment was waived by the defendant’s guilty pleas. (See People v Bogatin, 48 AD2d 674.) Mollen, P. J., Cohalan, O’Connor and Weinstein, JJ., concur.